TACKETT, Judge,
DISSENTING:
I respectfully dissent and would affirm the Boyd District Court. Lacey Smith is the child of Jeffrey Smith and Denise Leadingham who divorced when she was two years of age. Denise Leadingham was awarded custody of Lacey and she has resided with her mother and stepfather, Charles Leadingham, since she was five years old. Jeffrey Smith, the child’s father, served in the Navy following the divorce and had little contact with his daughter. Over the course of years Jeffrey Smith also remarried and had another child from his second marriage. Lacey, at the age of twelve, became concerned about the fact that she alone in her household of four bore the surname “Smith.”
Seeking to legally change her name she asked her mother to file a petition in district court to change her name from Smith to Smith-Leadingham.
In testimony to the district court, Lacey acknowledged that she wanted to keep her father’s surname, but also wanted to be associated with her mother by using the surname she had taken when she remarried, Leadingham. Lacey wanted to demonstrate her ties of identity to both her mother and her father by this change. The district court granted the petition, reasoning that the name change did not violate public policy considerations, an issue raised by her father, Jeffrey Smith. The circuit court reversed the district court’s order granting the name change, and the majority has affirmed the circuit court’s decision.
The majority bases its holding on the decision made in Likins v. Logsdon, Ky., 793 S.W.2d 118 (1990). The district court in Likins had allowed two children to change their surname from that of their natural father to that of their stepfather, requiring only that the change be shown to be in their best interest. The Supreme Court held that such a name change did not require the standard of best interest of the child, but rather a showing, by clear and convincing evidence, that substantial grounds existed in order for the natural father to forfeit his right to have his children bear his name. Two factors are involved here, one being the application of the holding in Likins and two, the omission of a standard in KRS 401.020, which governs when a child will be permitted to effect a name change. It is difficult to understand how the majority applies Li-kins to this case of first impression. In the case sub judice, Jeffrey Smith has not forfeited his right to have Lacey bear his name. Her petition seeks to bear her father’s surname as she always has with the mother’s surname added to it. No surname has been forfeited. Therefore, the standard of substantial grounds in Li-kins does not apply in the way the majority suggests. Furthermore, the standard that has been used consistently throughout family law is the best interest of the child, even in name change matters for children born out of wedlock as the majority points out, except for termination of parental rights.
*430Justice Wintersheimer’s reasoning regarding the use of the best interest of the child standard in such cases is contained in the following portion of his dissent in the Likins case:
Kentucky recognizes the common law right of any person to informally change their name by public declaration. Even a child may exercise such common law right, but the child may not do so pursuant to statute because the statutory right is vested in the parent. Burke v. Hammonds, Ky.App., 586 S.W.2d 307 (1979). K.R.S. Chapter 401 is not intended to abrogate the common law but merely to assure that a permanent record is made of the name change. Burke, supra. K.R.S. 401.020 gives exclusive jurisdiction over name changes to the district court. Blasi v. Blasi, Ky., 648 S.W.2d 80 (1983). The statute does not provide guidance to the district court as to what standard should be used in considering such petition.... Certainly any natural father has a pro-tectable right to have his child bear his name, but the best interest of the child is an important test in considering a request for a name change.... [I]f the best interests of the child can be used to determine custody pursuant to K.R.S. 403.270, why should the best interests of the child not be used to determine the name of the child where there is conflict between one of the natural parents and the [child]....
Although a natural father may have a protectable right to have his child bear his name, a change in last name does not amount to a termination of parental rights. Only the extreme measure of termination has been held to justify a more stringent standard. Santosky v. Kramer, 455 U.S. 745, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982); NS v. C & MS, Ky., 642 S.W.2d 589 (1982).
In matters concerning child custody following a divorce, the best interest of the child is the paramount consideration despite the fact that the rights of the parents are necessarily involved.... Although a number of other jurisdictions have chosen to enact statutory standards encompassing the “clear and convincing” standard, Kentucky has not. It is clear that the general assembly has left the application of K.R.S. 401.020 to the sound discretion of the district court. This Court should not legislate by judicial flat.
Likins v. Logsdon, Ky. 793 S.W.2d 118, 124 (1990).
Now in 2001, and more than a decade since Likins, the Kentucky General Assembly has not acted to adopt the statutory standard set forth in Likins. However, numerous jurisdictions have chosen the best interest of the child standard. It is troublesome to me that this Court fails to recognize Lacey’s position and her say in matters with reference to her relationships with her mother and father. If her parents were currently in dissolution proceedings, the circuit court would be required to consider Lacey’s sworn testimony regarding custody pursuant to KRS 403.270(l)(b), prior to determining with whom she would live. Importantly, our courts have recognized that a child possesses the common law right to change his/her name by public declaration. No action of ours can prevent Lacey from asking to be called Lacey Smith-Leadingham.
The majority opinion further goes on to state that Jeffrey Smith’s right to have Lacey bear his name is “his to the exclusion of all others.” To state that a divorced father has a right, to the exclusion of his child’s mother, to have the child bear his surname is outdated and ignores the rights of both the mother and the child. KRS 401.020 simply states that if one par*431ent refuses to grant the other parent’s wishes in seeking a name change, then the other parent must be given notice that the petition has been filed. Nothing in KRS 401.020, Likins, or Blasi,37 which recognize a divorced father’s right to have his children bear his name, makes any mention of excluding the mother’s or the child’s rights. In the more consequential matters of child custody, our statutes provide that “equal consideration shall be given to both parents.” KRS 403.270(2). Kentucky’s family law has evolved in recent years to recognize the equality of both parents in matters relating to their children. For example, the tender years presumption that previously awarded custody of very young children to the mother has given way to a father’s right to have custody of very young children as set forth by statute in recent years38. To hold that both parents have equal rights when being considered for child custody, but that only a divorced father has the right to have a child bear his surname is archaic and fundamentally flawed. At one point the majority opinion explains that it was Denise Leadingham who chose to remarry and integrate Lacey into a new, blended family. The majority’s seeming frustration with this problem only serves to perpetuate the bias that exists since it ignores the fact that Jeffrey has also remarried and fathered another child in his new family— one that does not include Lacey, and the considerations of her psychological and emotional well-being, in its day-to-day functioning.
For Kentucky, as mentioned, this case is one of first impression wherein a child of divorced parents is seeking to hyphenate her surname with that of her remarried mother. Recently, the Supreme Court of Ohio, however, dealt with a similar issue when it decided In re Willhite, 85 Ohio St.3d 28, 706 N.E.2d 778 (1999). In Will-hite, a divorced mother sought to have her daughter’s surname changed to Williams-Willhite to reflect the fact that she had restored her maiden name of Williams after the divorce. The Ohio Supreme Court, in reversing the ruling of the Court of Appeals of Hamilton County, stated as follows:
[W]e hold that in determining whether a change of a minor’s surname is in the best interest of the child, the trial court should consider the following factors: the effect of the change on the preservation and development of the child’s relationship with each parent; the identification of the child as part of a family unit; the length of time that the child has used a surname; the preference of the child if the child is of sufficient maturity to express a meaningful preference; whether the child’s surname is different from the surname of the child’s residential parent; the embarrassment, discomfort, or inconvenience that may result when a child bears a surname different from the residential parent’s; parental failure to maintain contact with and support of the child; and any other factor relevant to the child’s best interest.
Applying these factors, in view of the more appropriate standard of best interest of the child, Lacey should be granted her longer, hyphenated name, as requested, and the decision of Boyd District Court *432upheld. Lacey has not sought to have her father’s surname stricken, and Jeffrey Smith has not forfeited his right to have his daughter bear his surname.
For the foregoing reasons, I respectfully dissent from the majority and would reverse the judgment of the Boyd Circuit Court and reinstate the judgment of the Boyd District Court granting the petition for name change.

. Blasi v. Blasi, Ky., 648 S.W.2d 80 (1983), as cited in the majority opinion.


. See Sowders v. Sowders, 286 Ky. 269, 150 S.W.2d 903 (1941), which held that the mother of a three-year old child should be awarded custody unless proven unfit. This presumption was abolished by KRS 403.270(1); which states that “equal consideration shall be given to both parents.” For an example of the contemporary application of this law to custody determinations, see Poe v. Poe, Ky.App., 711 S.W.2d 849 (1986).